United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1975
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Eastern District of Missouri.
                                        *
John Henry Turner, Jr.,                 * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: June 13, 2008
                                Filed: June 17, 2008
                                 ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      Federal prisoner John Henry Turner, Jr., appeals the district court’s1 denial of
his motions for postconviction relief and reconsideration. We lack jurisdiction to
review the court’s denial of relief under Federal Rule of Criminal Procedure 35. See
Fed. R. App. P. 4(b)(1)(A)(i), (3)(A). We conclude that the district court did not err
in denying Turner’s successive 28 U.S.C. § 2255 motion or his motion for
reconsideration, see 28 U.S.C. §§ 2255, 2244(b)(3)(A), and thus we affirm. We deny
the government’s pending motion.
                        ______________________________


      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.